— Order of disposition, *525Family Court, Bronx County (Nancy M. Bannon, J.), entered on or about September 27, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the second degree and possession of pistol or revolver ammunition, and also committed the act of unlawful possession of a weapon by a person under 16 (two counts), unanimously reversed, on the law, without costs, and the petition dismissed.
As the presentment agency concedes, the hearing improperly continued past the time limit set forth in Family Court Act § 340.1 without a showing of special circumstances (see Matter of Paul W., 96 AD3d 426 [1st Dept 2012]). Concur — Tom, J.E, Andrias, Saxe, Acosta and Freedman, JJ.